DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-2, 4-11, and 13-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 		Regarding independent claim 1, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. Prior art of record, individually or in combination, teaches or reasonably suggests it was obviously well known to one of ordinary skill in the art at the time the invention was filed ‘A touch display panel, comprising a cathode, wherein, the cathode comprises a plurality of inductive electrodes and a plurality of drive electrodes intersecting with the plurality of inductive electrodes; each of the inductive electrodes comprises a plurality of inductive sub-electrodes connected in sequence, and each of the drive electrodes comprises a plurality of drive sub- electrodes connected in sequence’. However, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘the touch display panel further comprising an anode and an organic light emitting layer, wherein the organic light emitting layer covers the anode, and the cathode covers the organic light emitting layer; and the organic light emitting layer comprises a plurality of contact holes, and the cathode is connected to the anode Prior art of record, individually or in combination, teaches or reasonably suggests it was obviously well known to one of ordinary skill in the art at the time the invention was filed ‘A manufacturing method for a touch display panel, comprising: performing a laser radiation on a cathode contained in the touch display panel to obtain a plurality of inductive electrodes and a plurality of drive electrodes intersecting with each other, each of the inductive electrodes comprises a plurality of inductive sub-electrodes connected in sequence, each of the drive electrodes comprises a plurality of drive sub-electrodes connected in sequence’. However, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘wherein before performing laser radiation on the cathode, the method further comprises: forming an anode on a substrate; depositing an organic light emitting layer on the anode; performing a laser drilling on the organic light emitting layer to form a plurality of contact holes, and Page 3 of 7 4847-7704-9572.1DOCKET NO.: 111144.21525PATENT Application No.: 16/913,462 Office Action Dated: April 6, 2021 depositing a cathode on the organic light emitting layer, and connecting the cathode to the anode at the contact holes’ in combination with the remaining claimed limitations. As such independent method claim 11 is deemed in condition for allowance. Due to claim dependency, dependent claim(s) 13-17 is/are deemed in condition for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TONY O DAVIS/Primary Examiner, Art Unit 2693